scott f wnuck petitioner v commissioner of internal revenue respondent docket no filed date r determined a deficiency in p’s income_tax on the basis of wages that p did not report at trial p admitted i exchanged my skilled labor and knowledge for pay in a bench opinion the court held for r ruled that p’s arguments this opinion supplements the bench opinion previously rendered in this case on date in columbia south carolina verdate 0ct date jkt po frm fmt sfmt v files wnuck sheila wnuck v commissioner were frivolous imposed on p a penalty of dollar_figure pursuant to sec_6673 and warned p that if he repeated his frivo- lous positions he faced the risk of a steeper penalty after the court entered decision p moved for reconsideration on the grounds that the court had not adequately addressed his arguments held p was not entitled to a court opinion addressing his frivolous arguments and his motion for reconsideration will be denied held further p’s penalty under sec_6673 is increased to dollar_figure scott f wnuck pro_se david m mccallum for respondent supplemental opinion gustafson judge courts confronting frivolous arguments against the constitutionality validity applicability and mandatory character of the income_tax often aptly quote 737_f2d_1417 5th cir which stated we perceive no need to refute these argu- ments with somber reasoning and copious citation of prece- dent we take this occasion to explain why it is usually not expedient to discuss and refute in detail the frivolous argu- ments that some litigants attempt to press in the tax_court and why litigants who press such arguments are not entitled to and should not expect to receive opinions rebutting their frivolous arguments this case is before the court on petitioner scott f wnuck’s motion for reconsideration when this case was tried date mr wnuck’s only contention was that his wages are not subject_to income_tax the court’s bench opinion transcribed and served on date characterized mr wnuck’s position as frivolous and did not address his arguments at length on date the court’s decision was entered sustaining the deficiency that the internal_revenue_service irs had determined against mr wnuck and imposing against him a penalty of dollar_figure pursuant to sec_6673 for maintaining frivolous positions mr wnuck then submitted a motion for leave to file a motion for reconsideration which we treat as a motion to vacate the decision and a separate motion for reconsider- unless otherwise indicated all citations of sections refer to the internal_revenue_code_of_1986 code u s c as amended verdate 0ct date jkt po frm fmt sfmt v files wnuck sheila united_states tax_court reports ation the motion to vacate will be granted but the motion for reconsideration will be denied and decision will again be entered in favor of the irs and against mr wnuck but this time with an increased penalty of dollar_figure background at trial the only issue was whether mr wnuck received taxable_income in and he frankly stated i do not dis- pute that i exchanged my skilled labor and knowledge for pay tr pincite however he explained i have come to believe that the-my earnings from the companies that i worked for did not constitute taxable_income tr pincite mr wnuck did admit however that he is not trained in the law i work in the machinery industry working on large power generators and paper machines paper mills and that sort of thing i’ve got several years of college and served an apprenticeship in learning my trade as in edu- cation but i don’t have any training in the law it’s a steep learning curve in the internal revenue world you know tr pincite nonetheless in his closing argument at the conclusion of trial mr wnuck made a variety of supposed legal arguments similar to arguments in his pretrial memorandum to the effect that he does not owe income_tax on his admitted earnings the court commented on some of mr wnuck’s arguments at the time he made them in its bench opinion the court later stated mr wnuck admits his receipt of the amounts at issue sec_61 defines gross_income as meaning all income from whatever source derived including but not limited to compensation_for services mr wnuck’s payments from his employers clearly fall within this broad description his arguments to the contrary his arguments about his employment status and all his other arguments are frivolous see eg ulloa v commissioner tcmemo_2010_68 the income items at issue are taxable to mr wnuck the ulloa opinion that the court cited addresses some but not all of the arguments that mr wnuck had pressed the court both sustained the deficiency as determined by the irs and imposed on mr wnuck pursuant to sec_6673 a penalty of dollar_figure for taking frivolous positions the court stated verdate 0ct date jkt po frm fmt sfmt v files wnuck sheila wnuck v commissioner we take no pleasure in doing so and we there fore impose a relatively modest penalty given that we have the discretion to impose a penalty as high as dollar_figure mr wnuck should be aware however that if he should ever repeat his maintenance of frivolous tax litigation he would stand in peril of a much steeper penalty undeterred mr wnuck has now filed a motion for reconsideration in which he reasserts his argument that his earnings are not taxable wages his argument based on provisions in title of the code_of_federal_regulations and his argument about supposed errors in his indi- vidual master_file maintained by the irs-all three of which he had asserted at trial mr wnuck complains about the court’s characterization of his arguments as frivolous espe- cially since the court did not separately discuss each argu- ment for him the judge to claim his arguments about his employment status and all his other arguments are frivolous as he did on page line without even addressing them is disingenuous at best we now explain why it is not disingenuous or otherwise improper for a court to give short shrift to frivolous argu- ments discussion i why we usually decline to refute frivolous anti-tax arguments the reasons that courts decline to refute these frivolous arguments with somber reasoning and copious citation of precedent crain v commissioner f 2d pincite include the following a the number of potential frivolous anti-tax arguments is unlimited if one is genuinely seeking the truth if he focuses on what is relevant and if he confines himself to good sense and logic then the number of serious arguments he can make on a given point is limited however if one is already committed to a position regardless of its truth if he is willing to say anything if he is willing to ignore relevance good sense and logic and if he is simply looking for subjects and predicates to put together into sentences in ostensible support of a given verdate 0ct date jkt po frm fmt sfmt v files wnuck sheila united_states tax_court reports point then the number of frivolous arguments that he can make on that point is effectively limitless when each frivo- lous argument is answered there is always another as long as there are words to be uttered such arguments are with- out number consequently a court that decides cases brought by persons willing to make frivolous arguments- such as tax protesters or tax defiers 2-would by defini- tion never be finished with the task of answering those frivo- lous arguments b a frivolous anti-tax argument may be unimportant even to its proponent experience shows that a given frivolous argument may have little actual importance to the person making it frivo- lous anti-tax arguments are often obviously downloaded from the internet and by cut-and-paste word processing functions these arguments are easily plunked into a party’s filing in other instances a promoter of frivolous anti-tax arguments is feeding those arguments to a litigant who adopts them uncritically and submits them to the court for all a court persons who make frivolous anti-tax arguments have sometimes been called tax protesters section of the internal_revenue_service restructuring and reform act of publaw_105_206 112_stat_778 provided that the officers and employees of the internal revenue serv- ice shall not designate taxpayers as illegal tax protesters because congress was con- cerned that taxpayers may be stigmatized s rept pincite 1998_3_cb_537 this prohibition applies only to irs employees and not to the courts and we use here the alternative term tax defier for a reason having nothing to do with any supposed stigma at- tached to being a protester protest of the government if undertaken lawfully is protected by the first amendment to our constitution and is as american as apple pie in this country no stigma attaches to being a legitimate protester but people who file dishonest zero returns or who otherwise try to shirk their civic responsibility evade their fair share of the tax burden waste tax enforcement resources and clog the courts with pointless lawsuits are simply scoff- laws they enjoy the benefits of american security and stability while refusing to shoulder their portion of the burden they are not protesters but are defiers in mr wnuck’s motion for reconsideration petitioner admits to assistance in the prepara- tion of his pretrial memorandum to the same effect mr wnuck testified- as i said i don’t really completely understand how this works i tried to read the rules of the court within the capacity that i could and i had assistance in creating these pleadings within you know some help so there are some issues that are deeper than what i’ve known before and i’m learning it’s a steep learning curve in the internal revenue world you know the court the persons that helped you are they lawyers or accountants the witness no sir tr pincite of course there is nothing necessarily sinister about receiving help in preparing court filings however this circumstance does involve the possibility of the off-stage participant’s effectively practicing law without a license and where the recommended arguments are frivolous the pro- moter of those arguments eludes responsibility while putting the tax_court litigant at risk for an exaggerated tax_liability and sec_6673 penalties that is manifestly the case here verdate 0ct date jkt po frm fmt sfmt v files wnuck sheila wnuck v commissioner can tell the litigant may not even have carefully read the arguments he submits petitioners who make frivolous anti-tax arguments are sometimes intelligent people but they tend to show great ignorance about the legal matters they argue tax defiers have learned to admit to the court as mr wnuck did that they have no legal background or training the admission is often manifestly true however this admission is evidently made only to induce the court to be lenient in overlooking the pro_se litigant’s procedural lapses and to incline the court to be liberal in construing his pleadings the admis- sion of ignorance does not indicate a willingness to accept information from someone who does have that background and training in tax law the frivolous argument made from this position of witting and willful ignorance seems to be merely an incidental orna- ment that adorns an article of faith-namely the belief that i don’t owe taxes the tax defier firmly holds that postulate above and apart from any arguments anything in favor of that postulate may be advanced no matter how silly any- thing against it can be ignored if a given frivolous argument is decisively rebutted then it may or may not be retired but even if the individual argument is retired the cause is not abandoned thus the specific argument hardly matters even to the litigant consequently the value of answering frivolous anti-tax arguments-even the subjective value to the individual liti- gant-is often doubtful c many frivolous anti-tax arguments have already been answered this court and other courts have addressed and rejected many of the recurring frivolous anti-tax arguments including as is especially pertinent here the general argument that wages are not subject_to the income_tax and the particular however the court did warn mr wnuck that his arguments were frivolous and mr wnuck even acknowledged the possibility that maybe i’ve been lead down sic astray by some of these tax_protester gurus i don’t know but i haven’t seen anything to upend the theories that i’ve been reading consequently we hold mr wnuck responsible for the arguments he has persisted in making over years ago in 70_tc_730 affd 614_f2d_159 8th cir this court explained the fallacy of the argument that wages are not taxable_income continued verdate 0ct date jkt po frm fmt sfmt v files wnuck sheila united_states tax_court reports refuting them that paper argument that the income_tax does not apply to wages earned within the states moreover the irs publishes and occasionally updates the truth about frivolous tax arguments a compendium of frivolous positions and the caselaw caselaw showing-contrary to mr wnuck’s argument-that wages are indeed subject_to the income_tax pincite and that the income_tax does indeed apply within the states pincite anyone with the inclination to do legal research relevant to the validity of the income_tax as applied to wages-even mere research with an internet search engine-will confront such authorities collects consequently it is doubtful whether tax jurisprudence will be much advanced by issuing yet another opinion affirming the obvious truisms about tax law and refuting mr wnuck’s already soundly refuted contentions d the litigant who presses the frivolous anti-tax argument often fails to hear its refutation with some happy exceptions the refutation of a frivolous anti-tax argument often seems to fall on deaf ears and the litigant persists in making the same doomed argument since then arguments that compensation_for services is not taxable have been repeatedly and thoroughly rejected in cases too numerous to mention arguments equivalent to those pursued by mr wnuck have resulted in criminal convictions eg 939_f2d_499 7th cir 920_f2d_619 10th cir civil_fraud penalties eg 80_tc_1111 chase v commissioner tcmemo_2004_142 sec_6673 penalties eg sawukaytis v commissioner tcmemo_2002_156 affd 102_fedappx_29 6th cir and sanctions for frivolous appeals eg 756_f2d_38 6th cir affg tcmemo_1983_473 746_f2d_1187 6th cir affg tcmemo_1983_474 mr wnuck’s argument that the united_states excludes the states has been rejected in cases going back years see tinnerman v commissioner tcmemo_2010_150 citing cases available at www irs gov pub irs-utl friv-tax pdf in addition the irs publishes and up- dates pursuant to sec_6702 a list of frivolous positions see 136_tc_356 n citing notice_2007_30 2007_1_cb_883 effective for submis- sions made between date and date notice_2008_14 2008_1_cb_310 effec- tive for submissions made between date and date and notice_2010_33 2010_17_irb_609 effective for submissions made after date for example this court’s patient and comprehensive explanation and its imposition of a dollar_figure penalty under sec_6673 in liddane v commissioner tcmemo_1998_259 affd per curiam without published opinion 208_f3d_206 3d cir table u s t c cch par big_number per curiam opinion did not prevent the taxpayer in that case from repeat- ing his misguided arguments in a later case see liddane v commissioner tcmemo_1999_330 for recent examples see kubon v commissioner tcmemo_2011_41 imposing a dollar_figure penalty under sec_6673 in light of prior frivolous_litigation in kubon v commissioner t c memo holmes v commissioner tcmemo_2011_31 imposing a dollar_figure pen- alty under sec_6673 in light of prior frivolous_litigation in holmes v commissioner tcmemo_2006_80 holmes v commissioner tcmemo_2010_42 and holmes v commissioner verdate 0ct date jkt po frm fmt sfmt v files wnuck sheila wnuck v commissioner sometimes this is because the litigant though evidently aware of the reasons that courts have rejected the argu- ment is simply stubborn sometimes this is because the litigant seems not to understand either his argument or its refutation and sometimes the reason for the litigant’s behavior remains a mystery for example at trial mr wnuck made his argument dis- cussed below that includes in the definition of united_states in sec_3121 means includes only the court addressed mr wnuck directly and explained the defi- nition that you rely on to make that point is not an income_tax provision it’s an employment_tax provision that really doesn’t apply to your income_tax return tr pincite this point evidently did not sink in because mr wnuck repeats the argument in his motion for reconsideration he does not attempt to correct the court’s point and explain why he thinks that the provision is an income_tax provision he simply repeats the argument consequently when a litigant is willing in the first instance to take a position that is frivolous the chances are good that he will be unmoved by explanations of why his position is frivolous a court that undertakes such expla- nations is often wasting its time we now nonetheless make that undertaking here regretful that mr wnuck may not heed the explanation in order to illustrate what such an undertaking requires e many frivolous anti-tax arguments are patently so the fallacies of some frivolous arguments are gross and palpable all three of the arguments in mr wnuck’s motion illustrate this point t c memo and mooney v commissioner tcmemo_2011_35 imposing a dollar_figure penalty under sec_6673 in light of prior frivolous_litigation in mooney v commissioner docket no affd 309_fedappx_675 4th cir mr wnuck or whoever composed his arguments obviously spent enough effort acquainting himself with tax law materials to be able to give citations however misguided of statutes regu- lations and court opinions but it seems clear that in that effort he must have studiously ig- nored the available information see pt i c above when composing his argument that his wages are not subject_to the income_tax the wealth of information showing that the courts have al- ways and repeatedly discredited and rejected his argument was evidently of no interest to him verdate 0ct date jkt po frm fmt sfmt v files wnuck sheila united_states tax_court reports definition of united_states to resist paying income_tax on his wages mr wnuck makes this frivolous argument he points out that wages are remuneration for employment see sec_3121 that employment means service performed within the united_states see sec_3121 and that t he term ‘united states’ when used in a geographical sense includes the common- wealth of puerto rico the virgin islands guam and amer- ican samoa sec_3121 emphasis added mr wnuck contends that the term united_states therefore excludes everything else such as the states and that his services performed in pennsylvania not in puerto rico etc were not performed in the united_states and therefore did not yield taxable wages his argument fails for obvious reasons a includes does not mean includes only sec_7701 provides that includes shall not be deemed to exclude other things anyone fluent in english knows that the word includes cannot be assumed to mean includes only -especially when such a meaning would have the ludicrous result of excluding from united_states all states no tax research at all is necessary to conclude that mr wnuck’s position is frivolous b the cited statute does not apply moreover if one goes only a little further and actually reads the statutes that mr wnuck cites another fallacy in his argument becomes obvious the code sections he cites pertain not to income_tax but rather to employment_taxes such as social_security_tax if his argument made any sense at all it could not affect his liability for income_tax the relevant code section for income_tax is sec_61 which does not use the word wages so critical to mr wnuck’s frivolous argument but instead imposes tax on all income from whatever source derived including in sub- section a c ompensation for services when mr wnuck stated i do not dispute that i exchanged my skilled labor and knowledge for pay he made obvious his liability for income_tax the error of his position is flagrant verdate 0ct date jkt po frm fmt sfmt v files wnuck sheila wnuck v commissioner c the cited case contradicts the argument both at trial and in his motion for reconsideration mr wnuck aggressively misconstrued supreme court precedent he attempts to buttress his interpretation of includes with a citation of 293_us_121 n which states that the verb ‘includes’ imports a gen- eral class mr wnuck evidently construes this phrase to suggest that includes means or defines an entire and exclu- sive class of things this construction is exactly wrong and cannot survive a reading of the entire sentence from which this phrase is lifted in fact morgan’s contrasts the verb includes with the verb means and states where ‘means’ is employed in a statutory definition the term and its defi- nition are to be interchangeable equivalents and the verb ‘includes’ imports a general class some of whose par- ticular instances are those specified in the definition id emphasis added that is the supreme court expressly indicates that includes is non-exclusive since it is used where only some of the members of the general class are specified if sec_3121 said that united_states means non-state territories then it would be congruent with mr wnuck’s argument but in fact the statute employs the alternative word- includes -so that it indicates that united_states comprises a general class of instances only some of which are the non-state territories and the others of which are obviously the states the morgan’s opinion is authority against mr wnuck’s position and his citation of it as if it were support for his position is frivolous c f_r mr wnuck’s motion for reconsideration makes the fol- lowing argument which cites title of the code_of_federal_regulations c f_r judge gustafson also in his opinion ignored the petitioner’s argument that the enforcement regulations for usc sec_6020 substitute for returns appear under cfr part which relate to alcohol tobacco firearms and explosives not income or employment_taxes usc title_26 sec_6651 sec_6201 and sec_6203 among others that may have been applied in this case also have enforcement regulations under cfr the verdate 0ct date jkt po frm fmt sfmt v files wnuck sheila united_states tax_court reports petitioner informed judge gustafson that he had never engaged in any regulated activity such as alcohol tobacco firearms or explosives the background to this all-but-meaningless contention is this mr wnuck submitted a form_1040 u s individual_income_tax_return that reported the amount of his wages as zero the irs did not treat the document as a tax_return but instead prepared a so-called substitute for return sfr it did so pursuant to sec_6020 which provides authority of secretary to execute return -if any person fails to make any return required by any internal revenue law or regulation made thereunder at the time prescribed therefor or makes willfully or otherwise a false_or_fraudulent_return the secretary shall make such return from his own knowledge and from such information as he can obtain through testimony or otherwise status of returns -any return so made and subscribed by the sec- retary shall be prima facie good and sufficient for all legal purposes by statute it is the secretary_of_the_treasury to whom this authority is given in the first instance and the secretary has authorized the internal_revenue_service to execute sfrs by means of sec_301_6020-1 of the procedure and administration regulations that are codified in title_26 of the code_of_federal_regulations mr wnuck’s attention however has been called to other provisions-found in c f_r -that also pertain to sfrs sec_4181 of the internal_revenue_code imposes a tax on firearms and title of the c f_r contains the regulation by which the secretary_of_the_treasury authorizes not the irs but the alcohol and tobacco_tax and trade bureau the ttb to execute an sfr pertaining to the firearms tax see c f_r sec b mr wnuck evidently claims that because he has not sold firearms an sfr cannot be pre- pared for him mr wnuck’s argument is similar to the meritless argument rebutted in 985_f2d_1027 9th cir the defendant argues that the indictment mere- ly informed him he had violated u s c sec_7206 that the code_of_federal_regulations provi- sions dealing with the enforcement of sec_7206 concern the bureau of alcohol_tobacco_and_firearms batf and that since he had never dealt in anything relating to those matters ‘he was at a loss to see how any of his conduct would come under batf or be chargeable under a provision of law administered by batf’ the court observed that nothing in that section limits its applicability to the internal revenue laws concerning alcohol tobacco and fire- arms or even suggests that they are its primary focus under a reasonable construction of the statute a person of ordinary intelligence could understand that it criminalizes lying on any form or document filed with the irs id verdate 0ct date jkt po frm fmt sfmt v files wnuck sheila wnuck v commissioner whether he realizes it or not mr wnuck is contending that because there is a regulation in c f_r providing for the ttb to prepare substitutes for firearms tax returns therefore the irs may not prepare substitutes for income_tax returns despite explicit authorization for income_tax sfrs in c f_r perhaps this argument arises from simple ignorance about the existence of c f_r sec_301 b that regulation does indeed exist in c f_r and it gave the irs the necessary authority to prepare mr wnuck’s sfr mr wnuck’s eye fell on a provision in c f_r however and from that provision he concocted an imaginary rule that he pretended would eliminate his tax_liability but the exist- ence of an additional and unrelated regulation in c f_r has no implications whatsoever for this case he had no rea- son to suppose that that provision was relevant here and he had no reason to infer from that provision any rule that could have the effect he suggested his argument is patently frivolous alleged errors in individual_master_file mr wnuck’s third patently frivolous argument is based on- errors that appear in the individual_master_file that the internal_revenue_service maintains on him these errors include but are not limited to use of the petitioner’s social_security_number by two individuals listing the petitioner as a small_business entity with gross_receipts of fewer than ten million dollars instead of an individual human being and the fact that no code entry for the substitute for return created for this case on the pre- scribed date date exists mr wnuck admitted his receipt of the earnings that give rise to the deficiency that the irs determined our inquiry ends there if the irs’s records reflect errors of the sort he alleges they do not affect the outcome of this case he does not allege that any other individual’s income has been attributed to him the deficiency was determined on the basis of his being moreover even if the sfr that the irs prepared had been somehow invalid mr wnuck’s tax_liability would not be affected by it since the irs is not required to prepare an sfr but may simply issue a statutory_notice_of_deficiency pusuant to sec_6212 see 65_tc_542 tinnerman v commissioner tcmemo_2010_150 neither a return nor a substitute for return is a prerequisite to a notice_of_deficiency citing inter alia 919_f2d_830 2d cir and 847_f2d_1379 9th cir verdate 0ct date jkt po frm fmt sfmt v files wnuck sheila united_states tax_court reports an individual not a corporation or any other entity and the existence or non-existence of the sfr does not affect the fact or the amount of his liability he file d a petition with the tax_court for a redetermination of the deficiency pursuant to sec_6213 he did not file a suit for mandamus to cor- rect the agency’s records-and the tax_court would have no jurisdiction to entertain such a suit see larsen v commis- sioner tcmemo_2008_170 his argument about supposed errors in the irs’s records has no bearing here and is frivo- lous where as here the fallacies in a position are obvious it is doubtful whether any advantage results from stating the obvious but having nonetheless undertaken to do so we can now show disadvantages that may result from this effort f addressing frivolous anti-tax arguments wastes resources the time and money that are spent in addressing a frivo- lous position can be considerable for example the court’s discussions of mr wnuck’s three arguments in part i c above did not write themselves but required time to research and write admittedly the research was not heavy intellectual lifting but it did take time chaos can be spread quickly and easily imposing order takes time and effort for instance mr wnuck assailed an sfr issued pursuant to sec_6020 by simply inserting into his brief a para- graph citing cfr part but responding to that argument see part i e above was not so easy even if the ultimate answer was obvious from the start to actually address the frivolous argument even if only summarily required finding the particular regulations none of which were cited by mr wnuck and explaining the applicability of sec_6020 to both firearms tax and income_tax pursu- ant to both c f_r sec_301_6020-1 and sec_27 c f_r section b or to choose another instance mr wnuck’s argument citing 293_us_121 is obviously frivolous upon first reading one never wondered whether morgan’s might have the signifi- cance that mr wnuck asserted but to answer mr wnuck’s argument see part i e c above required finding reading and understanding the morgan’s opinion and then composing verdate 0ct date jkt po frm fmt sfmt v files wnuck sheila wnuck v commissioner an explanation of just how badly mr wnuck had misunder- stood it moreover not only the authoring judge’s time is involved in producing an opinion to prepare a tax_court opinion for public release requires substantial work by law clerks cler- ical staff and the office of the reporter of decisions as well as other judges a tax_court opinion is thus the product of considerable institutional effort the substantial effort expended to produce a tax_court opinion is well spent even in a small case and even where the outcome is clear if the contentions being adjudicated are made seriously and in good_faith taxpayers with disputes both large and small need to know that their good-faith dis- agreements with the tax collector will get serious attention from this court however the peddlers of frivolous anti-tax positions and their clients who file petitions advancing those positions should not be allowed to divert and drain away resources that ought to be devoted to bona_fide disputes if frivolous positions were to bog down the operations of this court the resulting disadvantage would accrue not mainly to the court itself but rather to litigants with legitimate issues and to the public generally to responsibly manage its resources the court should therefore not address every frivo- lous argument g the time taken to address frivolous anti-tax arguments delays the assessment of tax the irs is charged with the responsibility of assessing tax against taxpayers sec_6201 when the irs proposes to assess a deficiency in income_tax the taxpayer may file a petition asking the tax_court to redetermine the deficiency and the mere filing of the petition-even if it is a frivolous petition-has the effect of delaying the assessment of the tax until after the case has been decided by the tax_court sec_6213 when the assessment is delayed the collection of the tax is likewise delayed where the petition is frivolous there is no good reason for delay and that assessment ought to occur as promptly as possible any time that the court see sec_7460 cohen how to read tax_court opinions hous bus tax l j available at www hbtlj org v01 v01-cohen pdf see sec_6321 lien arises upon demand a levy follows notice_and_demand notice_and_demand follows assessment verdate 0ct date jkt po frm fmt sfmt v files wnuck sheila united_states tax_court reports spends in preparing and issuing an opinion results in an unfortunate delay h addressing frivolous anti-tax arguments risks dignifying them the oft-cited opinion in crain v commissioner f 2d pincite observes that one reason not to refute frivolous arguments is that to do so might suggest that these argu- ments have some colorable merit the observation is cer- tainly valid it is this court’s experience that taxpayers who take frivolous positions often have learned those positions from self-appointed anti-tax gurus with prepackaged pseudo- legal arguments that include inapposite citations from such sources as the federal_register inapplicable state and fed- eral statutes court opinions taken out of context and the internal_revenue_manual irm some taxpayers seem to understand their frivolous arguments imperfectly if at all and seem not to understand the nature of the authorities they cite if as it seems such a taxpayer has been per- suaded of these positions by the mere presence of legalese then it is entirely possible as crain anticipated that a serious discussion of a frivolous position will seem to him to confer respectability on that position for example when we take five paragraphs in part i e above to explain why c f_r section b has no effect on the validity of an income_tax sfr we incur a risk a legally unsophisticated taxpayer may wrongly infer that if it took that much reasoning and writing to defeat the argu- ment then the argument must have had something going for it the inference would be wrong of course mr wnuck’ sec_27 c f_r argument is hardly a legal argument at all and all that is there is manifestly wrong for multiple reasons but for example mr wnuck’s motion for reconsideration cites the supreme court’s opinion in 293_us_121 which we discussed in part i e c above and then as if to demonstrate the authority of supreme court precedent he argues the internal_revenue_manual clearly states that the internal_revenue_service must rely on and abide by the decisions of the supreme court citing irm pt date importance of court decisions of course the truism that supreme court opinions are binding precedent in tax matters is hardly bolstered by the repetition of that truism in the irm cf 644_fsupp_101 w d pa the procedures set forth in the irm do not have the effect of a rule_of law and therefore are not binding upon the irs the manual is not promulgated pursuant to any mandate or delegation of authority by congress moreover the provisions in the irm are directory rather than mandatory we conclude that the pertinent procedures of the irm are not binding upon the irs and convey no rights to taxpayers verdate 0ct date jkt po frm fmt sfmt v files wnuck sheila wnuck v commissioner since the actual substance of the frivolous anti-tax issue often seems to elude the litigant and since all that affects him is the superficial appearance of legal matter an expla- nation of why his argument is wrong may even be counter- productive perversely the seriousness of the refutation becomes in his mind imputed to the frivolous argument itself this is sometimes a good reason not to address frivo- lous arguments there is thus little advantage to be gained by addressing frivolous arguments and there are disadvantages that may accrue from doing so for that reason litigants who present frivolous arguments should not expect to see them answered in opinions of this court ii why we increase mr wnuck’s penalty under sec_6673 as we noted above in part i g the mere filing of a peti- tion in this court has the effect of delaying the assessment until the case has been decided sec_6213 this creates an opportunity for a cynical taxpayer to file a petition even if he has no good-faith basis for doing so in order to put off the inevitable assessment of tax against him to deter this abuse congress enacted sec_6673 which provides procedures instituted primarily for delay etc -whenever it appears to the tax_court that- a proceedings before it have been instituted or maintained by the taxpayer primarily for delay b the taxpayer’s position in such proceeding is frivolous or ground- less or c the taxpayer unreasonably failed to pursue available administra- tive remedies the tax_court in its decision may require the taxpayer to pay to the united_states a penalty not in excess of dollar_figure this court is thus authorized under sec_6673 to impose a penalty not in excess of dollar_figure when the tax- payer’s position is frivolous or groundless or when it a position maintained by the taxpayer is frivolous where it is contrary to established law and unsupported by a reasoned colorable argument for change in the law 791_f2d_68 7th cir see also 820_f2d_1464 9th cir sec_6673 penalty upheld because taxpayer should have known claim was frivo- lous verdate 0ct date jkt po frm fmt sfmt v files wnuck sheila united_states tax_court reports appears that proceedings before it have been instituted or maintained by the taxpayer primarily for delay mr wnuck advanced frivolous arguments as we have shown both during mr wnuck’s trial and in the bench opinion served several days later the court clearly stated to mr wnuck that it found his positions not just unavailing but frivolous for that reason the court in its original decision imposed on mr wnuck a dollar_figure penalty pursuant to sec_6673 and the court warned him of steeper penalties to follow if he persisted mr wnuck disregarded that explicit warning when he filed his subsequent motion for reconsideration that motion made clear that mr wnuck did not have new points to make he simply repeated the arguments that had already been ruled frivolous and suggested that the court should have addressed those arguments in more detail in an opinion he had to know that his motion was foredoomed but there was a reason ie an improper reason for him to file the motion nonetheless by the interaction of the applicable rules ie rule sec_162 and sec_190 of the tax_court rules_of_practice and procedure rule a of the federal rules of appellate procedure and sec_6213 sec_7481 and sec_7485 mr wnuck’s filing a motion to vacate had the effect of delaying his deadline for filing a notice of appeal and thereby delaying the date on which the irs could assess the tax_deficiency that it had determined and that this court had upheld mr wnuck thereby required the court to act on his case again with the case remaining in limbo until that repetitive action is taken mr wnuck’s recent motion to vacate therefore was filed primarily for delay see sec_6673 and was frivo- lous see sec_6673 it is apparent that the court’s prior warnings and the original dollar_figure penalty were not sufficient to deter mr wnuck from maintaining frivolous positions we will therefore increase the penalty to dollar_figure in the hope that the greater penalty will have the effect of deterring further frivolous_litigation mr wnuck is again warned that if in the future he maintains frivolous litiga- tion he is at risk of a penalty as high as dollar_figure verdate 0ct date jkt po frm fmt sfmt v files wnuck sheila wnuck v commissioner to reflect the foregoing an appropriate order and decision will be entered f verdate 0ct date jkt po frm fmt sfmt v files wnuck sheila
